Name: Council Regulation (EEC) No 2285/79 of 15 October 1979 amending Regulation (EEC) No 1117/78 on the common organization of the market in dried fodder
 Type: Regulation
 Subject Matter: character(0)
 Date Published: nan

 19 . 10 . 79 Official Journal of the European Communities No L 263/ 1 I (Acts whose publication is obligatory) COUNCIL REGULATION (EEC) No 2285/79 of 15 October 1979 amending Regulation (EEC) No 1117/78 on the common organization of the market in dried fodder THE COUNCIL OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Economic Community, and in particular Articles 42 and 43 thereof, Having regard to the proposal from the Commission , Having regard to the opinion of the European Parlia ­ ment ('), Having regard to the opinion of the Economic and Social Committee (2), Whereas the Commission has submitted to the Council a proposal for a Regulation on the common organization of the market in potatoes, providing in particular for a system of aid for the dehydrated pota ­ toes referred to in Article 1 of Council Regulation (EEC) No 1117/78 of 22 May 1978 on the common organization of the market in dried fodder (3 ) ; whereas the proposed Regulation did not enter into force as envisaged on 1 July 1979 ; whereas, in order not to jeopardize the continuity of the system of aid for dehy ­ drated potatoes, the existing arrangements should be continued for the 1979/80 marketing year, HAS ADOPTED THIS REGULATION : Article 1 In the third paragraph of Article 17 of Regulation (EEC) No 1117/78 the date 30 June 1979 is replaced by 30 June 1980 . Article 2 This Regulation shall enter into force on the day of its publication in the Official Journal of the European Communities. It shall apply with effect from 1 July 1979 . This Regulation shall be binding in its entirety and directly applicable in all Member States . Done at Luxembourg, 15 October 1979 . For the Council The President J. GIBBONS (') Opinion delivered on 28 September 1979 (not yet published in the Official Journal). (2 ) Opinion delivered on 26 and 27 September 1979 (not yet published in the Official Journal). (3 ) OJ No L 142, 30 . 5 . 1978 , p. 1 .